Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 19 December 1806
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                        
                            Edgehill December 19 1806
                        
                        Your letter my Dear Grand Papa found us well and conveyed the gratefull intelligence of your being so indeed
                            Mama, and the children have enjoyed better health this winter than common there has not been even a cold amongst them
                            except James and Mary who were a little unwell for two or three days as for the rest they have been in perfect health ever
                            since our return home. fine weather has at length returned and the grass and wall flowers look remarkably well adieu my
                            Dear Grandpapa believe me to be your affectionate Grand Daughter
                        
                            E. W. Randolph.
                            
                        
                        
                            Sister Ann desires me to tell you that she will write next post. she joins the children in love to
                            you.
                        
                    